
	

114 S3340 IS: Respectful Interment for Passing Veterans Act of 2016
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3340
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2016
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to enter into
			 contracts with funeral homes to ensure the expeditious and respectful
			 provision of burial
			 and funeral services for indigent, deceased veterans and remains of
			 deceased veterans that are unclaimed,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Respectful Interment for Passing Veterans Act of 2016. 2.Ensuring expeditious and respectful provision of burial and funeral services for indigent, deceased veterans and remains of deceased veterans that are unclaimed (a)Contracts for burial and funeral servicesSection 2302 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (c)The Secretary shall enter into a contract under paragraph (1)(A) with at least one funeral home near each medical center of the Department for the expeditious provision of burial and funeral services for deceased veterans described in subsection (a)..
			(b)Establishment of policy
 (1)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a policy on the provision of respectful and timely burial of veterans described in section 2302(a) of title 38, United States Code.
 (2)Best practicesThe Secretary shall ensure that the policy established under paragraph (1) is based on best practices used in the private sector.
 (3)Balance of interestsIn establishing the policy required by paragraph (1), the Secretary shall balance the interests of the deceased in identifying the deceased's next of kin and the interests of the deceased in having a timely burial.
 (4)Consultation requiredIn establishing the policy required by paragraph (1), the Secretary shall consult with the following:
 (A)One or more funeral directors. (B)One or more county coroners or one or more medical examiners.
 (C)One or more representatives of a non-Department of Veterans Affairs hospital. (D)One or more representatives of a Department of Veterans Affairs medical center.
 (E)One or more veterans service organizations. (5)Temporary adoption of local practicesUntil the Secretary establishes the policy required by paragraph (1), the Secretary shall follow State and local government practices with respect to the treatment of unclaimed remains of deceased veterans.
				(c)Annual report
 (1)In generalNot less frequently than once each year, the Secretary shall submit to the appropriate committees of Congress a report on the remains of covered veterans who died in the most recently completed calendar year.
 (2)ContentsThe report required by paragraph (1) shall include, for the period covered by the report, the following:
 (A)The number of covered veterans whose remains were in morgues of the Department of Veterans Affairs.
 (B)For each such veteran, the following: (i)The date of the death of the veteran.
 (ii)The date on which the remains were transferred to a funeral home. (iii)The date of the burial of the veteran.
 (iv)The sex of the veteran. (v)The date of the birth of the veteran.
 (d)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Veterans' Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans' Affairs and the Subcommittee on Military Construction, Veterans Affairs and Related Agencies of the Committee on Appropriations of the House of Representatives.
 (2)Covered veteranThe term covered veteran means a veteran described in section 2302(a) of title 38, United States Code. (3)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.
				
